Case 3:20-cv-01925-W-KSC Document 35 Filed 03/25/21 PageID.5915 Page 1 of 11




 1 Paul A. Tyrell (Bar No. 193798)
   E-mail:      paul.tyrell@procopio.com
 2 Ryan C. Caplan (Bar No. 253037)
 3 E-mail:      ryan.caplan@procopio.com
   Jacob Kozaczuk (Bar No. 294734)
 4 E-mail:      jacob.kozaczuk@procopio.com
   PROCOPIO, CORY, HARGREAVES &
 5    SAVITCH LLP
   525 B Street, Suite 2200
 6 San Diego, CA 92101
 7 Telephone: 619.238.1900
   Facsimile: 619.235.0398
 8
   Attorneys for Nominal Defendant Snopes Media
 9 Group, Inc.
10                       UNITED STATES DISTRICT COURT
11               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12 CHRISTOPHER RICHMOND, an                    Case No. 3:20-CV-1925-W-KSC
13 individual,
                                               REPLY IN SUPPORT OF
14             Plaintiff,                      NOMINAL DEFENDANT
                                               SNOPES MEDIA GROUP, INC.’S
15 v.                                          MOTION FOR SANCTIONS
                                               UNDER FEDERAL RULE OF
16 DAVID MIKKELSON, an individual;             CIVIL PROCEDURE 11
   BRAD WESTBROOK, an individual; and
17 DOE DEFENDANTS 1-10, inclusive,
                                               Date:    April 1, 2021
18          Defendants,                        Dept:    3C Third Floor
                                               Judge:   Hon. Thomas J. Whelan
19
     and
20
     SNOPES MEDIA GROUP, INC.
21
22 Nominal Defendant.
23
24
25
26
27
28
                                     REPLY IN SUPPORT OF MOTION FOR SANCTIONS
                                                     CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 35 Filed 03/25/21 PageID.5916 Page 2 of 11




 1                                               TABLE OF CONTENTS
 2                                                                                                                         Page
 3 I. INTRODUCTION ..................................................................................................... 1
 4 II. THE DERIVATIVE CLAIMS INVOLVE THE SAME PRIMARY RIGHT
   AS RICHMOND’S DERIVATIVE CLAIMS IN THE STATE ACTION.................. 2
 5
   III. ANY RELATED ISSUES COULD HAVE BEEN RAISED IN THE STATE
 6 ACTION ....................................................................................................................... 3
 7 IV. IT IS APPROPRIATE FOR SNOPES TO CHALLENGE RICHMOND’S
   STANDING TO ASSERT CLAIMS ON THE COMPANY’S BEHALF .................. 6
 8
   V. THE FAC IS OBJECTIVELY FRIVOLOUS AND WAS FILED FOR AN
 9 IMPROPER PURPOSE ................................................................................................ 7
10 VI. SNOPES’ RULE 11 MOTION IS TIMELY.......................................................... 9
11 VII. CONCLUSION ..................................................................................................... 9
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                            REPLY IN SUPPORT OF MOTION FOR SANCTIONS
                                                                            CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 35 Filed 03/25/21 PageID.5917 Page 3 of 11




 1          Nominal Defendant Snopes Media Group, Inc. (“Snopes”) respectfully
 2 submits the following Reply in support of its Motion for Sanctions under Federal
 3 Rule of Civil Procedure 11 against Plaintiff Christopher Richmond (“Richmond”)
 4 and his counsel of record, Matthew Hrutkay and Hrutkay Law PC.
 5                                  I. INTRODUCTION
 6          Richmond asserted numerous derivative claims “on Snopes’ behalf” in the
 7 pending California state court action (the “State Action”), including claims seeking to
 8 cut off litigation funding to Snopes’ agents. These claims were dismissed with
 9 prejudice in a non-appealable order pursuant to California’s anti-SLAPP statute.
10 Richmond does not dispute that this anti-SLAPP order is now a final judgment on the
11 merits against him and in favor of Snopes. Yet, Richmond has now repackaged the
12 same fee advancement claims into his verified First Amended Complaint (“FAC”) in
13 a brazen attempt to relitigate the same claims in a new forum where he hopes to obtain
14 a different outcome.
15          Res judicata plainly bars Richmond efforts to assert the same, adjudicated
16 claims in this federal action. Although he argues that these claims are brought in good
17 faith, Richmond’s derivative claims do nothing but present a new theory for
18 challenging the same fee advancements. Snopes served Richmond and his counsel,
19 Mr. Hrutkay, with its Rule 11 motion more than three weeks before the motion was
20 filed.    The moving papers explain in detail why sanctions are warranted under
21 multiple, independent grounds for the frivolous filing of Richmond’s duplicative
22 claims. However, Mr. Hrutkay refused to withdraw Counts One through Four of the
23 FAC. Sanctions are therefore warranted against Mr. Hrutkay for refusing to withdraw
24 these legally unreasonable claims.
25          Sanctions are further warranted against both Mr. Hrutkay and Richmond
26 because the baseless derivative claims were filed in order to harass Snopes and its
27 board of directors, needlessly increase the cost of litigation, and to gain leverage in
28 Richmond’s personal litigation against Snopes’ agents. Rather than rebut these Rule
                                             1
                                         REPLY IN SUPPORT OF MOTION FOR SANCTIONS
                                                         CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 35 Filed 03/25/21 PageID.5918 Page 4 of 11




 1 11 violations, the Opposition only further confirms that Richmond filed these claims
 2 for improper reasons, including in retaliation for David Mikkelson (“Mikkelson”) and
 3 David Westbrook (“Westbrook”)’s purported failure to respond to the Richmond’s
 4 inquiries about an employment dispute, Mikkelson’s delay in providing financial
 5 statements, and Mikkelson’s perceived attitude towards Richmond.
 6         Contrary to Richmond’s argument, it is entirely appropriate for Snopes to bring
 7 this motion, just as it was appropriate for Snopes to seek dismissal of Richmond’s
 8 claims. It is well established under California law that a corporation may challenge
 9 the standing and appropriateness of a plaintiff who purports to sue on the company’s
10 behalf. When the same ill-motivated plaintiff re-files improper derivative claims that
11 another court has already rejected, there is no reason that the corporation should not
12 be able to seek sanctions as a recourse.
13   II. THE DERIVATIVE CLAIMS INVOLVE THE SAME PRIMARY RIGHT
14       AS RICHMOND’S DERIVATIVE CLAIMS IN THE STATE ACTION
15         Richmond concedes that he and Snopes are both parties in the State Action,1
16 and that the order granting Snopes’ anti-SLAPP motion is a final, non-appealable
17 judgment against Richmond on the merits. See Opposition at pp. 6:7-8, 13:5-6;
18 Hrutkay Decl., ¶ 5. The only element of res judicata that Richmond disputes is whether
19 the derivative claims in the FAC are the same claims asserted in the State Action.
20         The derivative claims here are plainly the same claims dismissed by the anti-
21 SLAPP ruling in the State Action. It is well settled that “the determining factor under
22 California’s primary rights approach to defining a single cause of action” is whether
23 the claims “seek recovery for the same damage.” See Roche v. Hyde, 51 Cal. App. 5th
24 757, 823 (2020). Here, the primary right is Snopes’ right to be free from the improper
25 advancement of litigation funding—the same harm asserted by Richmond and litigated
26 to finality in State Action. Richmond agrees that the “[verified] FAC’s derivative
27   1
     Richmond contends that director Westbrook is not in privity for purposes of res
28 issue here.However, this is Snopes’—not Westbrook’s—motion, and privity is not at
   judicata.
                                             2
                                         REPLY IN SUPPORT OF MOTION FOR SANCTIONS
                                                         CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 35 Filed 03/25/21 PageID.5919 Page 5 of 11




 1 claims in this Action . . . concern the advances themselves” (Opposition at p. 13:19-
 2 20), which are the only claims at issue here. (Snopes is not a party to the direct cause
 3 of action against its directors.)     However, Richmond erroneously contends that
 4 “Plaintiff’s claims in the [verified] FAC are not barred, because they seek remedy [sic]
 5 distinct from the competitive and equitable injury alleged in the State Action.” Id at
 6 p. 16:3-4. Not so.
 7         The primary rights analysis is decidedly not predicated on the remedy sought in
 8 the two actions. For purposes of the primary rights analysis, “the cause of action is
 9 the right to obtain redress for a harm suffered, regardless of the specific remedy sought
10 or the legal theory (common law or statutory) advanced.” Boeken v. Philip Morris
11 USA, Inc. 48 Cal. 4th 788, 798 (2010). “The primary right must . . . be distinguished
12 from the remedy sought: ‘The violation of one primary right constitutes a single cause
13 of action, though it may entitle the injured party to many forms of relief, and the relief
14 is not to be confounded with the cause of action, one not being determinative of the
15 other.’” Mycogen Corp. v. Monsanto Co., 28 Cal. 4th 888, 904 (2002) (citation
16 omitted). Thus, Richmond cannot circumvent the res judicata bar by seeking new
17 remedies for the same harm. It is nevertheless worth noting that Richmond does, in
18 fact, seek the same remedies in both actions, which are addressed in the moving papers.
19 E.g., Motion at p. 12:20-25 (comparing the requests for disgorgement of fee
20 advancements in both actions). The Opposition flatly ignores these references to the
21 identical remedies sought in Richmond’s state court pleadings. By pointing out that
22 Richmond also sought (and failed to obtain) additional remedies in the State Action,
23 the Opposition only underscores the extent to which Richmond already litigated the
24 same claims.
25 III. ANY RELATED ISSUES COULD HAVE BEEN RAISED IN THE STATE
26                                         ACTION
27         The derivative claims in this federal action all pertain to the same harm and
28 damages alleged in the State Action: the misappropriation of Snopes’ funds to further
                                               3
                                           REPLY IN SUPPORT OF MOTION FOR SANCTIONS
                                                           CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 35 Filed 03/25/21 PageID.5920 Page 6 of 11




 1 the personal litigation interests of Snopes’ agents. FAC, ¶¶ 63, 69, 71, 80. As
 2 discussed in the moving papers, the purported misrepresentations in the FAC were
 3 expressly raised in Richmond’s complaint in the State Action. Compare FAC, ¶¶ 59,
 4 60, 65, 66, 76, 77 with TAC, ¶¶ 14, 131, 302, 326, 348. Moreover, Richmond
 5 aggressively litigated this claim in state court. E.g., Exh. 7 at pp. 14:1, 18:4-5; Exh. 10
 6 at pp. 6:23-7:3, 16:1-18:12.2       Thus, any purported issues relating to Snopes’
 7 advancement of legal expenses could easily have been raised in the State Action.
 8 Villacres v. ABM Industries Inc., 189 Cal. App. 4th 562, 569 (2010). (“Res judicata
 9 bars not only issues that were raised in the prior suit but related issues that could have
10 been raised.”); DKN Holdings LLC v. Faerber, 61 Cal.4th 813, 818 n. 1 (2015)
11 (“Although different grounds for legal relief may be asserted under different theories,
12 conduct that violates a single primary right gives rise to only one cause of action.”).
13         Yet, in addition to his “new remedies” argument, Richmond contends that the
14 repackaged derivative claims are not barred because he raises a new issue in
15 connection with the undertakings for Snopes’ legal fee advancements. See Opposition
16 at p. 15:19-23 (“Res judicata does not bar any claims in this Action because none of
17 the State Action claims concerned the dispositive issue here – the false and misleading
18 nature of the statements in the Undertakings – and because those State Action claims
19 sought relief for the competitive harm stemming from the advancement and for other
20 equitable relief.”) However, this purportedly “false and misleading nature of the
21 undertakings” is precisely the sort of issue Richmond was required to raise in the State
22 Action.
23         Res judicata “‘rests upon the ground that the party . . . has litigated, or had an
24 opportunity to litigate the same matter in a former action in a court of competent
25 jurisdiction, and should not be permitted to litigate it again to the harassment and
26 vexation of his opponent. Public policy and the interest of litigants alike require that
27
   2
     All “Exhibits” refer to Snopes’ Request for Judicial Notice in support of this
28 Motion.
                                               4
                                           REPLY IN SUPPORT OF MOTION FOR SANCTIONS
                                                           CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 35 Filed 03/25/21 PageID.5921 Page 7 of 11




 1 there be an end to litigation.’” Robinson v. Southern Counties Oil Company, 53 Cal.
 2 App. 5th 476, 482 (2020) (emphasis added) (citing Villacres, 189 Cal. App. 4th at
 3 575). “[C]laim preclusion applies not just to what was litigated, but more broadly to
 4 what could have been litigated.”        Guerrero v. Department of Corrections &
 5 Rehabilitation, 28 Cal. App. 5th 1091 (2018); Mattson v. City of Costa Mesa, 106
 6 Cal. App. 3d 441, 446 (1980) (“prior final judgment on the merits not only settles
 7 issues that were actually litigated but also every issue that might have been raised and
 8 litigated in the first action”) (emphasis added).
 9         It is undisputed that Richmond could have raised this undertakings issue in the
10 State Action because he actually did raise the issue, repeatedly. (E.g., TAC, ¶¶ 14,
11 131, 302, 326, 348, Exh. 7 at pp. 14:1, 18:4-5; Exh. 10 at pp. 6:23-7:3, 16:1-18:12.)
12 However, without citing any relevant authority, Richmond appears to invoke the
13 delayed discovery rule under Allied Fire Protection v. Diede Construction, Inc., 127
14 Cal. App. 4th 150, 156 (2005), which permits avoidance of res judicata where the
15 successive suit is based on newly discovered facts that diligence could not have
16 uncovered sooner. See Ratliff v. Mortg. Store Fin., Inc., No. 17-CV-02155-EMC,
17 2017 WL 5890090, at *8 (N.D. Cal. Nov. 29, 2017). However, as the court explained
18 in Allied Fire Protection, the delayed discovery rule does not apply where “the issue
19 of the misrepresentation was actually litigated in the [prior] action.” 127 Cal. App.
20 4th at 156 (discussing Gamble v. General Foods Corp. 229 Cal. App. 3d 893, 902
21 (1991)).
22         Richmond conflates the delayed discovery of new claims with his discovery of
23 supplemental evidence to support claims already adjudicated in the State Action. The
24 latter is not an exception to the res judicata bar, and Richmond cites no authority to
25 suggest otherwise. Moreover, aside from being immaterial, Richmond’s assertion that
26 he “had no documented evidence of injury to Snopes from the [purportedly] fraudulent
27 Undertakings until 2020” is demonstrably untrue.         See Opposition at p. 17:6-9.
28 Richmond introduced “evidence” of purported damages from Snopes’ legal fee
                                              5
                                          REPLY IN SUPPORT OF MOTION FOR SANCTIONS
                                                          CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 35 Filed 03/25/21 PageID.5922 Page 8 of 11




 1 advancements on multiple occasions in the State Action. For instance, after the court
 2 denied Richmond’s motion to enjoin the legal fee advancements, he filed a motion for
 3 reconsideration in June 2019 based on newly-discovered evidence and claimed that
 4 “[Snopes] is now insolvent, leav[ing] Snopes in a financial death spiral.” Exh. 22 at
 5 p. 7:13-14. In support of the motion, Richmond claimed that “Mikkelson provided
 6 updated financial records to Snopes’ Board directly contradicting Mikkelson’s sworn
 7 testimony, showing that the company is in fact insolvent . . . .” Id. at p. 7:25-27.
 8 Richmond then argued that “Snopes, by Mikkelson’s own admission, may go out of
 9 business as a direct result of unlawfully advancing legal expenses for the Individual
10 Defendants.”     Id. at p. 8:11-12.   Thus, Richmond not only received financial
11 statements supporting his fee advancement claims, he filed those records and other
12 “evidence” in the State Action in support of those claims. Needless to say, Snopes is
13 still very much alive and the Court never granted Richmond’s motion for
14 reconsideration. However, it is simply inaccurate that Richmond acquired no such
15 documentation until 2020, as plainly evidenced by the record in the State Action.
16   IV. IT IS APPROPRIATE FOR SNOPES TO CHALLENGE RICHMOND’S
17       STANDING TO ASSERT CLAIMS ON THE COMPANY’S BEHALF
18         Snopes is certainly entitled to oppose Richmond’s standing to bring these
19 derivative claims. California courts have repeatedly upheld a corporation’s right to
20 challenge a derivative claim before excessive costs and attorney fees are incurred. See
21 Patrick v. Alacer Corp., 167 Cal. App. 4th 995, 1011 n. 2 (2008) (noting that the
22 expected indemnity expense might render it unwise for the corporation to “sit idly
23 by”). Richmond’s assertions that Snopes “is not supposed to be adverse to a derivative
24 plaintiff such as Richmond” is contrary to well-settled law (Opposition at p. 7:17-19),
25 and a thinly veiled attempt to avoid the merits of this Motion. As the Nevada Supreme
26 Court recently explained:
27               We determine California’s precedent is persuasive, and
                 we conclude a corporation should be able to defend itself
28               from an erroneously brought derivative action. If a
                                             6
                                         REPLY IN SUPPORT OF MOTION FOR SANCTIONS
                                                         CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 35 Filed 03/25/21 PageID.5923 Page 9 of 11




 1                corporation may have to later indemnify directors who
                  defend against the derivative action, the corporation
 2                should have the ability to stop an unlawfully brought
                  action before excessive costs and attorney fees are
 3                incurred.
 4
     Cotter on behalf of Reading Int’l, Inc. v. Kane, 136 Nev. Adv. Op. 63, 473 P.3d 451,
 5
     455 (2020). Snopes’ anti-SLAPP motion aptly illustrates the purpose for allowing
 6
     corporations to stop unlawful actions at the outset. By striking Richmond’s baseless
 7
     derivative claims against Snopes’ CEO at the pleading stage, Snopes avoided having
 8
     to reimburse its CEO for further defending against the merits of Richmond’s claims
 9
     in subsequent stages of litigation.3
10
      V. THE FAC IS OBJECTIVELY FRIVOLOUS AND WAS FILED FOR AN
11
                                    IMPROPER PURPOSE
12
           An objective review of the FAC in light of Richmond’s previous filings reveals
13
     that Mr. Hrutkay filed nearly identical derivative claims in federal court in order to 1)
14
     harass Snopes and its board of directors, 2) needlessly increase the cost of litigation,
15
     and 3) gain leverage in Richmond’s personal litigation against Snopes’ agents—each
16
     of which are independent grounds warranting sanctions under Rule 11.
17
           Rather than address the legal authorities and analysis in Snopes’ moving papers
18
     that show that the FAC is frivolous and was filed for an improper purpose, Richmond
19
     identifies unrelated gripes with Mikkelson and Westbrook that have nothing to do with
20
     the substance of his derivative claims. Apparently, “the reasons why Plaintiff brought
21
     this Action” include Mikkelson’s management stemming from an unrelated wrongful
22
     termination case and Mikkelson and Westbrook’s purported failure to respond to the
23
   3
     Richmond attempts to convince this Court that he is benevolently reasserting these
24 claims  for Snopes’ benefit. To the contrary, Richmond’s interests are overtly hostile
25 heavily redacted a“history”
   to the company,     determination already made by the court in the State Action. The
                                 in Richmond’s Opposition conveniently omits that
   Richmond    embezzled   over
26 numerous other unlawful acts   a million dollars of Snopes’ revenue in addition to
                                     set forth in Snopes’ cross-complaint in the State
27 involuntarily dissolve the entiretoSnopes
   Action.   Richmond   also failed     disclose that he even brought a claim to
                                                company. The notion that Richmond is
   bringing  these claims  for the  benefit of  Snopes—a   company he embezzled from and
28 tried to forcibly dissolve—is belied by the actual history    between the parties.
                                                7
                                            REPLY IN SUPPORT OF MOTION FOR SANCTIONS
                                                            CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 35 Filed 03/25/21 PageID.5924 Page 10 of 11




  1 Richmond’s inquiries about the employment dispute (Opposition at p. 18:11-22),4
  2 Mikkelson’s delay in providing financial data (Opposition at pp. 18:23-19:3), and
  3 Mikkelson’s perceived hostility towards Richmond (Opposition at p. 19:4-16).
  4 Snopes appreciates Richmond’s frankness regarding the improper reasons he filed this
  5 action, which further demonstrate that the FAC is, in fact, frivolous and was filed to
  6 harass Snopes’ directors.
  7        Richmond attempts to downplay the resulting expense of relitigating his
  8 derivative claims by suggesting that Snopes’ directors might not ultimately prevail in
  9 this action. Opposition at p. 20:6-23. However, the issue here is not whether Snopes’
10 agents are guaranteed to receive reimbursement in connection with action. Rather, the
11 salient inquiry is whether, from an objective perspective, the FAC was filed to
12 needlessly increase the costs of litigation. By forcing Snopes and its agents to defend
13 against Richmond’s claims a second time, the implication is that regardless of the
14 anticipated outcome, Snopes will incur significant, additional legal expenses.
15         Richmond similarly misconstrues the analysis regarding whether a party is
16 “attempt[ing] to gain tactical advantage in another case.” Fink v. Gomez, 239 F.3d
17 989, 992 (9th Cir. 2001).       That Richmond is not seeking declaratory relief or
18 attempting to prohibit future legal fee advancements does not change the fact that the
19 claims seek to nullify Snopes’ ability to advance legal funding by requiring Mikkelson
20 and/or Westbrook to pay back the legal fee advancements as purported damages. See
21 Opposition at pp. 20:24-21:7. The clear intent of these derivative claims is to prevent
22 Mikkelson, Green, and Miller from having access to the funding necessary to defend
23 against Richmond’s relentless litigation tactics, giving Richmond a tactical advantage
24 against Snopes’ agents.
25
26
   4
     Either Richmond is simply seeking to tarnish this Court’s view of Mikkelson by
27 referencing  an unrelated employment dispute, or Richmond is admitting that the
28 failure to respond were
   derivative  claims      filed in retaliation for Mikkelson and Westbrooks purported
                      to the Richmond’s inquiries of the employment dispute.
                                              8
                                          REPLY IN SUPPORT OF MOTION FOR SANCTIONS
                                                          CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 35 Filed 03/25/21 PageID.5925 Page 11 of 11




  1                    VI. SNOPES’ RULE 11 MOTION IS TIMELY
  2         Snopes was required to file its Rule 11 motion before the court ruled on its
  3 motion to dismiss. Barbra v. Miller, 146 F.3d 707, 710 (9th Cir. 1998) (“The purpose
  4 of the safe harbor . . . is to give the offending party the opportunity, within 21 days
  5 after service of the motion for sanctions, to withdraw the offending pleading and
  6 thereby escape sanctions. A motion served after the complaint had been dismissed did
  7 not give Carlsen that opportunity.”); Islamic Shura Council of Southern California v.
  8 FBI, 757 F.3d 870, 873 (9th Cir. 2014). Mr. Hrutkay complains that Snopes did not
  9 “wait[] for the Court to decide the motions to dismiss . . . or for Plaintiff to file his
10 opposition to those motions before sending a Rule 11 safe harbor email.” Opposition
11 at p. 2:3-6. He claims this timing “create[s] strong inferences” that Snopes’ motion is
12 “being used for an improper purpose in violation Rule 11.” Opposition at p. 9:3-6.
13 Mr. Hrutkay fails to grasp that the very purpose of the safe harbor provision is to
14 provide Richmond and Mr. Hrutkay an opportunity to withdraw the meritless claims
15 before the Court rules on Snopes’ motion to dismiss. Thus, the Opposition simply
16 confirms that Snopes’ Rule 11 motion was timely served, and that Richmond and his
17 counsel had ample opportunity to withdraw the derivative claims and avoid sanctions.
18                                   VII. CONCLUSION
19          For the reasons stated here and in the moving papers, Snopes respectfully
20 requests that this Court issue Rule 11 sanctions against Richmond and his counsel,
21 Mr. Hrutkay and Hrutkay Law PC.
22    DATED: March 25, 2021                   PROCOPIO, CORY, HARGREAVES &
                                                SAVITCH LLP
23
24
                                              By: /s/Jacob Kozaczuk
25                                                Paul A. Tyrell
                                                  Ryan C. Caplan
26                                                Jacob Kozaczuk
                                                  Attorneys for Nominal Defendant
27                                                Snopes Media Group, Inc.
28
                                               9
                                           REPLY IN SUPPORT OF MOTION FOR SANCTIONS
                                                           CASE NO. 20-CV-1925-W-KSC
